Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered April 30, 2001, convicting him of attempted murder in the second degree, criminal use of a firearm in the first degree (two counts), assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant moved to set aside the verdict based on a claim of newly-discovered evidence. The County Court correctly denied that motion without a hearing (see CPL 330.40 [2]; People v Johnson, 208 AD2d 562; People v Lopez, 104 AD2d *425904). The defendant failed to show that the supposedly new evidence could not have been discovered earlier in the exercise of reasonable diligence (see CPL 330.30 [3]; People v Davis, 43 NY2d 17; People v Pacheco, 293 AD2d 629). Further, the defendant failed to show that had the evidence in question been introduced at trial it would have resulted in a different verdict (see e.g. People v Johnson, supra; People v Gomezgil, 135 AD2d 561).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.